 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       RANDALL BEASLEY,                                       Case No. 1:18-cv-00869-AWI-EPG-HC

12                      Petitioner,                             ORDER DENYING PETITIONER’S
                                                                SECOND MOTION TO STAY
13              v.
                                                                (ECF No. 11)
14       CHUCK KEETON,

15                      Respondent.

16

17             Petitioner is a state prisoner who proceeded pro se with a petition for writ of habeas

18 corpus pursuant to 28 U.S.C. § 2254. On October 2, 2018, the Court denied Petitioner’s motion

19 to stay without prejudice to Petitioner renewing the motion if he believed he could satisfy the
20 Rhines v. Weber, 544 U.S. 269 (2005), standard with additional facts and evidence. The Court

21 also dismissed the petition with leave to file an amended petition that sets forth Petitioner’s

22 exhausted claims for relief along with facts supporting each exhausted claim. (ECF No. 7). As

23 Petitioner had failed to renew his motion to stay or file an amended petition within the prescribed

24 time period, the Court closed this case on January 11, 2019. (ECF No. 9).

25             On January 22, 2019, Petitioner filed a second motion to stay. (ECF No. 11). Therein,

26 Petitioner informs the Court that he is in the process of raising additional federal grounds for
27 relief that have not yet been raised and exhausted in state court. Therefore, “Petitioner is seeking
                                                                     1


28   1
         “Petitioner contends that he is factually innocent of the charges but was denied a fair trial based on the

                                                            1
 1 a stay so that the statute of limitations does not run while he exhausts his remedies in state

 2 court.” (ECF No. 11 at 2).

 3            Under Rhines, “stay and abeyance [is] available only in limited circumstances,” and only

 4 when: (1) there is “good cause” for the failure to exhaust; (2) the “unexhausted claims are

 5 potentially meritorious”; and (3) “there is no indication that the petitioner engaged in

 6 intentionally dilatory litigation tactics.” 544 U.S. at 277–78. “There is little authority on what

 7 constitutes good cause to excuse a petitioner’s failure to exhaust” under Rhines. Blake v. Baker,

 8 745 F.3d 977, 980 (9th Cir. 2014). “The Supreme Court has addressed the issue only once, when

 9 it noted that a ‘petitioner’s reasonable confusion about whether a state filing would be timely

10 will ordinarily constitute ‘good cause’ for him to file in federal court.’” Id. (quoting Pace v.

11 DiGuglielmo, 544 U.S. 408, 416 (2005)). The Ninth Circuit has “held that good cause under

12 Rhines does not require a showing of ‘extraordinary circumstances,’ but that a petitioner must do

13 more than simply assert that he was ‘under the impression’ that his claim was exhausted.” Dixon

14 v. Baker, 847 F.3d 714, 720 (9th Cir. 2017) (quoting Jackson v. Roe, 425 F.3d 654, 661–62 (9th

15 Cir. 2005); and Wooten v. Kirkland, 540 F.3d 1019, 1024 (9th Cir. 2008)). “While a bald

16 assertion cannot amount to a showing of good cause, a reasonable excuse, supported by evidence

17 to justify a petitioner’s failure to exhaust, will.” Blake, 745 F.3d at 982.

18            In the motion, Petitioner sets forth the correct legal standards for a Rhines stay and cites

19 relevant cases. However, Petitioner does not allege facts to support the motion; he merely states
20 in a conclusory manner that “an incarcerated petitioner has limited resource[s] at his disposal to

21 litigate any matter in any court.” (ECF No. 11 at 2). In explaining why his response to the

22 Court’s October 2, 2018 order was delayed, Petitioner states that he was transferred from Eloy,

23 Arizona to Blythe, California and that much of his mail was either lost or delayed during the

24 transfer. (ECF No. 11 at 2–3). Although that may explain why Petitioner failed to file a timely

25 response to this Court’s October 2, 2018 order, it does not constitute good cause for Petitioner’s

26 failure to exhaust his unexhausted claims given that the factual basis for the unexhausted claims
27
     Prosecution’s failure to fulfil its discovery obligation under Brady v. Maryland and Kyles v. Whitley and because
28 Petitioner’s counsel was ineffective.” (ECF No. 11 at 2).

                                                               2
 1 was known to Petitioner since at least the end of his trial.2 See also Robinson v. Soto, No. ED

 2 CV 13-0624 MWF (AFM), 2015 WL 10013740, at *1 (C.D. Cal. Nov. 24, 2015) (“[A]lthough

 3 the record suggests that petitioner had some issues with facility transfers and temporary

 4 deprivation of legal materials . . . these circumstances did not constitute good cause.”), report and

 5 recommendation adopted, 2016 WL 492385 (C.D. Cal. Feb. 5, 2016).

 6              Accordingly, IT IS HEREBY ORDERED that Petitioner’s second motion to stay (ECF

 7 No. 11) is DENIED.

 8
     IT IS SO ORDERED.
 9

10 Dated: February 26, 2019
                                                          SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     2
         The petition alleges that the date of the judgment of conviction was January 27, 2014, and the California Supreme
28 Court denied review on January 11, 2017. (ECF No. 1 at 1, 2).

                                                                3
